TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 22, 2015



                                     NO. 03-14-00645-CV


                               Miriam L. Stansberry, Appellant

                                                  v.

                 Texas School for the Blind and Visually Impaired, Appellee




         APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on September 4, 2014. Having

reviewed the record, the Court holds that Miriam L. Stansberry has not prosecuted her appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Miriam L. Stansberry shall pay all costs relating to this

appeal, both in this Court and the court below.